     Case 2:18-cv-09065-SB-ADS Document 45 Filed 11/28/20 Page 1 of 2 Page ID #:205




 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11    AARON PEARSON                              Case No. 2:18-09065 SB (ADS)

12                               Plaintiff,

13                               v.              ORDER ACCEPTING REPORT AND
                                                 RECOMMENDATION OF UNITED STATES
14    THE LOS ANGELES COUNTY                     MAGISTRATE JUDGE
      SHERIFF’S DEPARTMENT, et al.,
15
                                 Defendants.
16

17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the

18    records and files herein, including the Report and Recommendation (“R&R”) dated

19    October 20, 2020 [Dkt. No. 44], of the assigned United States Magistrate Judge. No

20    objections to the Report and Recommendation were filed, and the deadline for filing

21    such objections has passed.

22          Accordingly, IT IS HEREBY ORDERED:

23          1.     The United States Magistrate Judge’s Report and Recommendation,

24                 [Dkt. No. 44], is accepted;
     Case 2:18-cv-09065-SB-ADS Document 45 Filed 11/28/20 Page 2 of 2 Page ID #:206




 1         2.    Defendant’s Motion to Dismiss [Dkt. No. 32] is denied; and

 2         3.    Defendant is ordered to file an answer within 30 days of this Order.

 3

 4    DATED: November 28, 2020

 5

 6
                                     ___________________________________
 7                                       STANLEY BLUMENFELD, JR.
                                         United States District Judge
8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                               2
